 Case 3:19-cv-00415-NJR Document 76 Filed 11/13/20 Page 1 of 2 Page ID #733



                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS


 CRISTINA NICHOLE IGLESIAS                            )
 (a.k.a. CRISTIAN NOEL IGLESIAS),                     )
                                                      )
                                  Plaintiff,          )
                                                      )    Case No. 19-cv-00415-RJN
                         v.                           )
                                                      )
 IAN CONNORS, et al.,                                 )
                                                      )
                                  Defendants.         )

   FEDERAL BUREAU OF PRISONS’ RESPONSE TO PLAINTIFF’S MOTION FOR
                         RECONSIDERATION

        Plaintiff Cristina Nichole Iglesias has moved for reconsideration of the Court’s screening

order and seeks reinstatement of the Federal Bureau of Prisons (BOP) as a defendant in this case.

Dkt. No. 74. Plaintiff does not seek the reinstatement of the official capacity claims against the

individual federal officials. Indeed, the inclusion of official capacity claims brought against

individual federal officials would be redundant with the claims brought against BOP. Kentucky v.

Graham, 473 U.S. 165-67 (1985); Jungels v. Pierce, 825 F.2d 1127, 1129 (7th Cir. 1987); Kielbasa v. Ill.

E.P.A., No. 02-C-4223, 2003 WL 880995, at *3 (N.D. Ill. Mar. 2, 2003) (dismissing claims against

the agency’s director in her official capacity as redundant to claims against the agency). BOP agrees

with the Plaintiff that the amended complaint raised allegations against BOP in its official capacity

under the Eighth Amendment. To the extent the Court’s screening order dismissed BOP on that

basis, Defendants do not object to Plaintiff’s motion. Defendants reserve the right to move to

dismiss the official capacity claims at the appropriate time.

Dated: November 13, 2020                         Respectfully submitted,

                                                 JEFFREY BOSSERT CLARK
                                                 Acting Assistant Attorney General
                                                 Civil Division
Case 3:19-cv-00415-NJR Document 76 Filed 11/13/20 Page 2 of 2 Page ID #734




                                  ALEXANDER K. HAAS
                                  Director, Federal Programs Branch

                                  /s/Joshua E. Gardner
                                  JOSHUA E. GARDNER
                                  Special Counsel
                                  GARY D. FELDON
                                  Trial Attorney
                                  United States Department of Justice
                                  Federal Programs Branch
                                  1100 L St. NW, Room 11502
                                  Washington, DC 20530
                                  Tel.: (202) 305-7583
                                  Fax: (202) 616-8470
                                  Email: joshua.e.gardner@usdoj.gov

                                  Counsel for Federal Bureau of Prisons




                                     2
